The opinion of the court was delivered by
Redeield, Ch. J.
I. The objection to the testimony of Pine was certainly allowed to its most liberal extent by the court below. The issue attempted to be raised in regard to his testimony was altogether collateral to the main issue in the case, and the court might have rejected the testimony altogether, and it would not have been error. We may suppose, that such collateral issues might spring up, in regard to the testimony of every witness upon the stand, and thus a single issue branch out into an indefinite number of subordinate and collateral ones, and these again into as many more, upon each point, so that it would become literally impossible ever to finish the trial of a single case. This rule therefore, that one cannot be allowed to contradict a witness, upon a matter wholly collateral to the main issue, becomes of infinite im portance, in the trial of cases before the jury. A judge may no doubt, in his discretion, allow a departure from the rule, but is not obliged to do so. This is sometimes done, in important criminal cases, depending upon circumstantial evidence and was very likely *278suffered in the present case, on account of the peculiar character of the evidence in the case upon one or both sides. But the judge after admitting the evidence, certainly gave, the defendant every reasonable advantage, which he could rightfully claim, by submitting it to the jury, whether upon the whole, they believed the main fact testified to by the witness. This point is expressly decided by this court in Stevens v. Beach, 12 Vt. 585.
II. The objection to the other depositions (except that of Wake-field, which came too late,) are certainly ingenious, but it seems to us, too refined, for practical application to the detail of jury trials. Depositions are often equivocal, as some of these are and which, if the doubt is solved one way, should be rejected. The better rule in such cases, and the most acceptable one, to all, in the long run is, to admit the testimony, and leave the interpretation to the jury, with proper instructions, as was done in the present case. It is perfectly proper to submit the interpretation of a doubtful expression in a deposition, to a jury, since it is but oral evidence which it is their province to weigh and to interpret. But a court may also put its own construction upon the evidence, and direct a verdict, as has been often held, but it is not obliged to do so, as it is in regard to written contracts.
But it seems to us, that these depositions are well enough. In those of both Palmers, and Conley, the testimony is, as to the character of the witness for truth. In George Palmer’s, the expression is general character — character and general character are the same of course, if by character, we understand the common estimation, in which the man is held, by his acquaintance, for truth. And the books upon evidence so use the term. The word character no doubt has an objective and subjective import, which are quite distinct. As to the object, character is its quality. As to man, it is the quality of his mind, and his affections, his capacity and temperament. But as a subjective term, certainly in the minds of others, ones character is the aggregate, or the abstract, of other men’s opinions of one. And in this sense, when a witness speaks of the character of another witness for truth, he draws not upon his memory alone, but his judgment also. It is the conclusion of the mind of the witness, in summing up the amount of all the reports he has heard of the man, and declaring his character for truth, as held in the minds of his neighbors and acquain*279tances, and in this sense character, general character, and general report or reputation are the same, as held in the hooks.
Murray and Reynolds say, he is a young man “ of good standing,” and “ on a par with other men for truth and veracity.” This may mean merely the opinion of the witness, as to the man’s truth, gathered from personal knowledge and acquaintance, and if so, ought undoubtedly to be rejected. But, as we said, it is equivocal, and taken altogether, seems fairly to import the opinion of the witness testifying as to the standing of the other witness, in regard to truth. It can fairly signify nothing else, I think. And a man’s standing for truth is his reputation, his character among his acquaintance and neighbors for truth, aud in this sense the testimony was admissible, and the jury were told not to regard it unless they considered it bore this signification and import, in the depositions.
Judgment affirmed.